               Case 20-12456-JTD       Doc 948-1     Filed 01/27/21     Page 1 of 2




                                CERTIFICATE OF SERVICE

        I, Aaron H. Stulman, do hereby certify that on January 27, 2021, a copy of the foregoing Notice

of Deposition Upon Oral Examination of Designated Representatives of Debtors Relating to

Debtors’ Chapter 11 Plan and Sale Motion was served on the parties listed on the attached service

in the manners indicated.

                                             /s/ Aaron H. Stulman
                                             Aaron H. Stulman (No. 5807)




IMPAC 7016291v.1
               Case 20-12456-JTD   Doc 948-1   Filed 01/27/21   Page 2 of 2




                                    SERVICE LIST

 The Debtors                              Counsel to the Debtors
 Shawn Lederman                           Richard M. Pachulski, Esq.
 c/o Ruby Tuesday, Inc.                   Malhar S. Pagay, Esq.
 333 E. Broadway Ave.                     James E. O’Neill, Esq.
 Maryville, TN 37804                      Victoria A. Newmark, Esq.
 Email: SLederman@rubytuesday.com         PACHULSKI, STANG, ZIEHL & JONES
                                          LLP
 Via Email                                919 North Market Street, 17th Floor
                                          P.O. Box 8705
                                          Wilmington, DE 19801
                                          Email: rpachulski@pszjlaw.com;
                                          mpagay@pszjlaw.com; joneill@pszjlaw.com;
                                          vnewmark@pszjlaw.com

                                          Via Email




IMPAC 7016291v.1
